Name: Council Regulation (EC) No 962/2002 of 27 May 2002 amending Regulation (EC) No 1868/94 establishing a quota system in relation to the production of potato starch
 Type: Regulation
 Subject Matter: prices;  plant product;  foodstuff;  agricultural structures and production;  farming systems
 Date Published: nan

 Avis juridique important|32002R0962Council Regulation (EC) No 962/2002 of 27 May 2002 amending Regulation (EC) No 1868/94 establishing a quota system in relation to the production of potato starch Official Journal L 149 , 07/06/2002 P. 0001 - 0002Council Regulation (EC) No 962/2002of 27 May 2002amending Regulation (EC) No 1868/94 establishing a quota system in relation to the production of potato starchTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Articles 36 and 37 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Having regard to the opinion of the Economic and Social Committee(3),Whereas:(1) Article 2(3) of Regulation (EC) No 1868/94(4) fixes the potato starch quotas for producer Member States for the 2000/2001 and 2001/2002 marketing years.(2) Under Article 3(2) of Regulation (EC) No 1868/94 the quota is to be allocated between producer Member States at three-yearly intervals on the basis of the report from the Commission to the Council. The quotas currently fixed for the 2001/2002 marketing year should therefore be extended for three years.(3) The Commission reserves the right to make other appropriate legislative proposals for the potato starch system in the light of the ongoing evaluation of the sector.(4) Producer Member States should allocate their quotas for a period of three years between all potato starch manufacturers on the basis of the quotas adopted for the 2001/02 marketing year.(5) Quantities used in excess of the subquotas available in the 2001/2002 marketing year must be deducted for the 2002/2003 marketing year in accordance with Article 6(2) of Regulation (EC) No 1868/94.(6) The amendment of Regulation (EEC) No 1766/92(5) by Council Regulation (EC) No 1253/1999(6) involved changes to the payment terminology in Article 8; this Regulation should therefore be brought into line with that terminology,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1868/94 is hereby amended as follows:1. Article 2 shall be replaced by the following: "Article 21. The potato starch producer Member States listed below are hereby allocated the following quotas for the 2002/2003, 2003/2004 and 2004/2005 marketing years:>TABLE>2. Each producer Member State shall allocate the quota referred to in paragraph 1 between potato starch manufacturers for use in the 2002/2003, 2003/2004 and 2004/2005 marketing years in proportion to the subquotas available to each manufacturer for the 2001/2002 marketing year before application of a possible correction under Article 6(2).The subquotas available for each manufacturer for the 2002/2003 marketing year shall be adjusted to take account of any amount used in excess of quota during the 2001/2002 marketing year in accordance with Article 6(2)."2. Article 3 shall be replaced by the following: "Article 31. On or before 30 September 2004, and thereafter at three-yearly intervals, the Commission shall present to the Council a report on the allocation of quota within the Community, accompanied by appropriate proposals. This report shall take account of possible changes in the payments to potato producers and of developments on the potato starch and cereal starch markets.2. On or before 31 December 2004, and thereafter at three-yearly intervals, the Council, acting on the basis of Article 37 of the Treaty, shall allocate the quota between Member States on the basis of the report referred to in paragraph 1 for use in the following three marketing years.3. On or before 31 January 2005, and thereafter at three-yearly intervals, Member States shall notify those concerned of the details of quota allocations for the following three marketing years."3. Article 7 shall be replaced by the following: "Article 7This Regulation shall not cover production of potato starch by undertakings which neither purchase potatoes which have benefited from the payment referred to in Article 8 of Regulation (EEC) No 1766/92 nor benefit from the refund referred to in Article 7 of that Regulation."Article 2This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities.It shall apply from 1 July 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 May 2002.For the CouncilThe PresidentM. Arias CaÃ ±ete(1) OJ C 51 E, 26.2.2002, p. 368.(2) Opinion delivered on 15 May 2002 (not yet published in the Official Journal).(3) OJ C 80, 3.4.2002, p. 46.(4) OJ L 197, 30.7.1994, p. 4. Regulation as last amended by Regulation (EC) No 1252/1999 (OJ L 160, 26.6.1999, p. 15).(5) OJ L 181, 1.7.1992, p. 21. Regulation as last amended by Regulation (EC) No 1666/2000 (OJ L 193, 29.7.2000, p. 1).(6) OJ L 160, 26.6.1999, p. 18.